JOURNAL ENTRY AND OPINION
Sarunas Abraitis appeals from a final judgment of conviction entered on April 12, 2000. Appellant filed a  motion for reconsideration on April 14, 2000, which the trial court denied on May 15, 2000. Subsequently, on May 31, 2000, appellant filed a notice of appeal.
A motion for reconsideration is not provided for in the Rules of Criminal Procedure and is therefore a nullity and does not suspend the time for filing a notice of appeal. Accord, e.g., In re Grand Jury (June 1, 1995), Washington App. No. 93CA09, 93CA10, 93CA12, unreported; State v. Marini (June 29, 1998), Tuscarawas App. Nos. 97 AP 020016  97 AP 120082, unreported; see, also, Pitts v. Dept. of Transportation (1981),67 Ohio St. 2d 378, 379-381. Therefore, appellant has failed to file a timely notice of appeal pursuant to App.R. 4(A).
It is ordered that appellee recover of appellant costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
JAMES D. SWEENEY, P.J., AND ANN DYKE, J., CONCUR. *Page 308